Sat a gd Ac lls nak Aietl le

Deore eben a tee eel

eas haa

Rath w

late oh ctalla Ns OE ee ae

4

 

oe “seh TT
2S RR

Case 19-00327-LA7 Filed 05/10/21 Entered 05/10/21 11:43:01 Doc 200 Pg.1of1

CSD 1547 [09/27/10]

UNITED STATES BANKRUPTCY COURT FILED
SOUTHERN DISTRICT OF CALIFORNIA
325 West "F" Street, San Diego, Califorgaey iapYoEGooAll Il: 36
(619) 557-5620

aE

  

5. BANKRUP TOY &
NOTICE OF CHANGE OF ADDRESS; F157 8F CALIF

INRE:_ O55 1C Corporation Debtor
case numpeR__ (4 -Q04Z24+-LAF

PLEASE NOTE: This form may not be used by the debtor to add creditors to schedules or mailing matrices. Use Local Form
CSD 1100, AMENDMENT.

Check appropriate box below:

[ ] DEBTOR OR JOINT DEBTOR NAMED BELOW:

 

 

 

NAME: [ ]Debtor [ } Joint Debtor
(Please print)

NEW ADDRESS:
(New Street or Post Office Address)
(City) (State) (ZIP Code)

SIGNATURE:

 

(Attorney for) Debtor or Joint Debtor

[ MI CREDITOR NAMED BELOW:

name. _Jetecoy Cale

(Please print)

NEW ADDRESS: “110 aa Gt SW

(New Street or Post Office Address)

 

 

Washugpn YC LOOZY
(City) / (State) (ZIP Code)
SIGNATURE: IW Con fo
(Attornéy for) Créditér

CSD 1547

WaDZAInte !P
